DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.

 
	Claim Status
Claims 1 has been amended; support for claim 1 is found in [0030], [0075-0076] and Figure 16.
Claim 6 has been cancelled.
Claim 10 has been added, support is found in [0030] for claim 10. No new matter has been added.
Claims 1-5 and 7-10 are currently pending and have been examined on the merits in this office action.

Claim Rejections - 35 USC § 103
The 35 USC § 103 claim rejections of the final office action dated 08/17/2021 has been withdrawn in view of the amendments to the claims.

Allowable Subject Matter
Claims 1-5 and 7-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach nor render obvious the limitations of amended claim 1, specifically the limitation of “a length of a portion coated with an electrode mixture among a first electrode plate connected to the tab-lead joint portion is shorter than a length of a portion coated with an electrode mixture among a second electrode plate not connected to the tab-lead joint portion”. The closest prior art of record is the following: (a) US 20180026254, (b) US 20150072205, (c) US 7763377 and (d) US 20160118640.

US 20180026254 discloses an electrode assembly with a coupling part between electrode tabs and an electrode lead portion within a space of the electrode assembly. Oh 2018 further teaches wherein the length of a portion coated with the electrode mixture is shorter than a portion coated with an electrode mixture of another electrode plate (Figure 3), however, fails to teach nor render obvious wherein the second electrode, having a larger than covered with an active material is not connected to the tab-lead joint portion. Oh 2018 shows that this portions is connected with the tab lead joint portion. A skilled artisan would not find it obvious to move the connection of the individual electrodes to a different portion that is not the tab-lead joint portion as such a modification would change the configuration of the battery as a whole.
US 20150072205 discloses a battery assembly with a single electrode terminal connection part. US 2015/0072205 teaches of lead connection parts 150 protruding from one side of the module stack 300 (seen in Figure 7) and also electrode terminals protruding slightly more than the electrode lead connection parts (seen on the right side of Figure 7). US 2015/0072205 further shows that the electrode lead connection parts 150 can also be on the 
US 7763377 discloses an electrode assembly made of a winding structure having lead portions extending from the electrode assembly in the same direction as seen in Figure 4. The electrode portions within the electrode assembly are welded together by to connect individual electrode plates. US 7763377 fails to teach nor render obvious wherein the first and second electrodes are covered with different lengths of the active material and wherein the electrode with a larger portion covered with the electrode active material is not connected to the tab-lead joint portion.
US 20160118640 discloses an electrode lead protruding from a case for the electrode assembly. The electrode lead is not fully inserted within the electrode assembly rather just connected to the electrode tab portion. The structure of US 2016/0118640 fails to teach nor render obvious the limitations of claim 1 specifically wherein the first and second electrodes are covered with different lengths of the active material and wherein the electrode with a larger portion covered with the electrode active material is not connected to the tab-lead joint portion.


Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive.
Applicant argues the rejections of record (a) Claims 1-5, (b) Claim 7, and (c) Claims 8-9 do not teach nor render obvious the amended claims. Applicant further argues that the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728